DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Non-statutory Double Patenting
The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A non-statutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claims. See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a non-statutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application will determine what form should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file /efs/guidance/eTD-info-I.jsp.

Claims 1-20 of the instant application are rejected on the ground of non-statutory double patenting over the claims of the US Patent 10826269, since the claims, if allowed, would improperly extend the “right to exclude”. This is because the subject matter claimed in the instant application is fully disclosed in the US Patent 10826269 and is covered by the US Patent 10826269 since the US Patent 10826269 and the instant application are claiming common subject matter. For example, see how claim 1 of the instant application and claims 1 and 5 of the US Patent 10826269 are claiming common subject matter.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 4, 8 and 20 rejected under 35 U.S.C. 103 as being unpatentable over Zhu et al (US Pat 10466342) in view of Shterzer (US Pub 20140327426).

Regarding Claim 1, Zhu discloses a system for controlling a pulsed laser diode, the system comprising: 
power sources configured to supply power to the pulsed laser diode (Fig 5, where power sources (504) are configured to supply power to a pulsed laser diode (507)); and 
first and second driving branches connected in parallel between the power sources and the pulsed laser diode (Fig 5, where first and second driving branches (501-1, 501-2…) are connected in parallel between the power sources (504) and the pulsed laser diode (507)), wherein: 
the first and second driving branches are configured to individually control power delivery from the power sources to the pulsed laser diode to generate first and second laser pulses, respectively (Fig 5, where the first and second driving branches (501-1, 501-2…) are configured to individually control power delivery from the power sources (504) to the pulsed laser diode (507) to generate first and second laser pulses (512-1, 512-2…), respectively); and 
the first and second laser pulses have different amplitudes (Fig 5, where the first and second laser pulses (512-1, 512-2…) have different amplitudes).  
Zhu fails to explicitly disclose the power sources being a single power source.
However, Shterzer discloses  
power sources being a single power source (Fig 1A, Fig 2, where power sources (205) (as shown in Fig 2) are a single power source (105) (as shown in Fig 1A)).
Therefore, it would have been obvious to one of ordinary skill in the art to modify the power sources (504) as described in Zhu, with the teachings of the power sources (205) as described in Shterzer. The motivation being is that as shown power sources (205) can be single power source (105) and one of ordinary skill in the art can implement this concept into the power sources (504) as described in Zhu and have the power sources (504) be single power source (105) i.e. as an alternative so as to have a device with a single power source instead of multiple power sources for the purpose of reducing cost and space and performing the same functionality and which modification is a simple implementation of a known concept of known power sources (205) into other similar power sources (504), namely, for their improvement and for optimization and which modification yields predictable results.  

Regarding Claim 2, Zhu as modified by Shterzer also discloses the system wherein: 
the first driving branch comprises a first switch configured to control power delivery from the power source to the pulsed laser diode based on a first control signal (Zhu Fig 5, where the first driving branch (501-1) comprises a first switch (506) configured to control power delivery from the power source (504) to the pulsed laser diode (507) based on a first control signal (510-1)); and 
the second driving branch comprises a second switch configured to control power delivery from the power source to the pulsed laser diode based on a second control signal (Zhu Fig 5, where the second driving branch (501-2) comprises a second switch (506) configured to control power delivery from the power source (504) to the pulsed laser diode (507) based on a second control signal (510-2)).

Regarding Claim 4, Zhu as modified by Shterzer also discloses the system wherein the first and second control signals have different voltage levels (Zhu Fig 5, where the first and second control signals (510-1 and 510-2) have different input voltage levels so as to produce different output voltage levels (511-1 and 511-2) (this is because it is known that in a charging unit 510 output voltage = gain x input voltage and in this case since the gain is not variable a person skilled in the art would recognize that the first and second control signals (510-1 and 510-2) having different input voltage levels are the ones that are producing the different output voltage levels (511-1 and 511-2)).

Regarding Claim 8, Zhu as modified by Shterzer also discloses the system wherein the first and second driving branches are configured to perform amplitude coding by driving the pulsed laser diode to emit laser pulses having varying amplitudes (Zhu Fig 1, Fig 5, col 8 lines 36-60, col 19 lines 8-15 where the first and second driving branches (501-1, 501-2…) are configured to perform amplitude coding (i.e. via a coding scheme) by driving the pulsed laser diode (507) to emit laser pulses having varying amplitudes (e.g. by varying amplitude of pulses)). 

Regarding Claim 20, Zhu discloses a sensing device, comprising: 
a pulsed laser diode (Fig 5, where a device has a pulsed laser diode (507)); 
power sources configured to supply power to the pulsed laser diode (Fig 5, where the device has power sources (504) configured to supply power to the pulsed laser diode (507)); and 
a driver coupled to the power sources and the pulsed laser diode and configured to deliver power from the power sources to the pulsed laser diode (Fig 5, where the device has a driver (501) coupled to the power sources (504) and the pulsed laser diode (507) and is configured to deliver power from the power sources (504) to the pulsed laser diode (507)), wherein the driver comprises first and second driving branches connected in parallel between the power sources and the pulsed laser diode and configured to individually control power delivery from the power sources to the pulsed laser diode to generate first and second laser pulses, respectively (Fig 5, where the driver (501) comprises first and second driving branches (501-1, 501-2) connected in parallel between the power sources (504) and the pulsed laser diode (507) and is configured to individually control power delivery from the power sources (504) to the pulsed laser diode (507) to generate first and second laser pulses (512-1, 512-2), respectively), the first and second laser pulses having different amplitudes (Fig 5, where the first and second laser pulses (512-1, 512-2) have different amplitudes).
Zhu fails to explicitly disclose the power sources being a single power source.
However, Shterzer discloses 
power sources being a single power source (Fig 1A, Fig 2, where power sources (205) (as shown in Fig 2) are a single power source (105) (as shown in Fig 1A)).
Therefore, it would have been obvious to one of ordinary skill in the art to modify the power sources (504) as described in Zhu, with the teachings of the power sources (205) as described in Shterzer. The motivation being is that as shown power sources (205) can be single power source (105) and one of ordinary skill in the art can implement this concept into the power sources (504) as described in Zhu and have the power sources (504) be single power source (105) i.e. as an alternative so as to have a device with a single power source instead of multiple power sources for the purpose of reducing cost and space and performing the same functionality and which modification is a simple implementation of a known concept of known power sources (205) into other similar power sources (504), namely, for their improvement and for optimization and which modification yields predictable results.  

Claims 9-10 rejected under 35 U.S.C. 103 as being unpatentable over Zhu et al (US Pat 10466342) in view of Shterzer (US Pub 20140327426) in further view of Borschowa et al (US Pat 7545836).

Regarding Claim 9, Zhu as modified by Shterzer also discloses the system wherein: at least one of the first or second driving branches is configured to delay emission of a laser pulse emitted by the pulsed laser diode driven by a respective first or second driving branch (Zhu Fig 5, where at least one of the first or second driving branches (501-1 or 501-2) is configured to delay emission of a laser pulse (e.g. by delaying a time interval between pulses as shown in 401 or 403 of Fig 4) emitted by the pulsed laser diode (507) driven by a respective first or second driving branch (501-1 or 501-2)). 
Zhu as modified by Shterzer fails to explicitly disclose the at least one of the first or second driving branches comprises a delay circuit.
However, Borschowa discloses 
a driving branch comprises a delay circuit (Fig 16A, where a driving branch (e.g. 1610) comprises a delay circuit (e.g. 1612)).  
Therefore, it would have been obvious to one of ordinary skill in the art to modify the first or second driving branches (501-1 or 501-2) as described in Zhu as modified by Shterzer, with the teachings of the driving branch (e.g. 1610) as described in Borschowa. The motivation being is that as shown a driving branch (e.g. 1610) can comprise a delay circuit (e.g. 1612) and one of ordinary skill in the art can implement this concept into the first or second driving branches (501-1 or 501-2) as described in Zhu as modified by Shterzer and have the first or second driving branches (501-1 or 501-2) comprise a delay circuit (e.g. 1612) i.e. as an alternative so that the first or second driving branches (501-1 or 501-2) have a circuit that performs the delaying of the time interval between the pulses as shown in 401 or 403 of Fig 4 and which modification is a simple implementation of a known concept of a known driving branch (e.g. 1610) into other similar first or second driving branches (501-1 or 501-2), namely, for their improvement and for optimization and which modification yields predictable results.  
 
Regarding Claim 10, Zhu as modified by Shterzer and Borschowa also discloses the system wherein the first and second driving branches are configured to perform temporal coding by driving the pulsed laser diode to emit laser pulses having varying time delays (Zhu Fig 1, Fig 5, col 8 lines 36-60, col 19 lines 8-15 where the first and second driving branches (501-1, 501-2…) are configured to perform temporal coding (i.e. via a coding scheme) by driving the pulsed laser diode (507) to emit laser pulses having varying time delays (e.g. by varying time intervals between pulses)).   

Claims 1-2 and 6 rejected under 35 U.S.C. 103 as being unpatentable over Hall (US Pub 20170219695) in view of Shterzer (US Pub 20140327426).

Regarding Claim 1, Hall discloses a system for controlling a pulsed laser diode, the system comprising: 
a power source configured to supply power to the pulsed laser diode (Fig 7, where a power source (131) is configured to supply power to a pulsed laser diode (137)); and 
first and second driving branches connected in parallel between the power source and the pulsed laser diode (Fig 7, where first and second driving branches (i.e. at 132A,…,132C) are connected in parallel between the power source (131) and the pulsed laser diode (137)), wherein: 
the first and second driving branches are configured to individually control power delivery from the power source to the pulsed laser diode to generate first and second laser pulses, respectively (Fig 7, where the first and second driving branches (i.e. at 132A,…, 132C) are configured to individually control power delivery from the power source (131) to the pulsed laser diode (137) to generate first and second laser pulses (e.g. in 167) (as shown in Fig 12), respectively); and 
the first and second laser pulses have different amplitudes (Fig 7, where the first and second laser pulses (e.g. in 167) (as shown in Fig 12) have different amplitudes).  
Hall fails to explicitly disclose the power source being a single power source.
However, Shterzer discloses 
a power source being a single power source (Fig 1A, where a power source (105) is a single power source).
Therefore, it would have been obvious to one of ordinary skill in the art to modify the power source (131) as described in Hall, with the teachings of the power source (105) as described in Shterzer. The motivation being is that as shown a power source (105) can be single power source and one of ordinary skill in the art can implement this concept into the power source (131) as described in Hall and have the power source (131) be single power source (105) i.e. as an alternative so as to have a device with a single power source instead of multiple power sources for the purpose of reducing cost and space and performing the same functionality and which modification is a simple implementation of a known concept of a known power source (105) into another similar power source (131), namely, for its improvement and for optimization and which modification yields predictable results.  

Regarding Claim 2, Hall as modified by Shterzer also discloses the system wherein: 
the first driving branch comprises a first switch configured to control power delivery from the power source to the pulsed laser diode based on a first control signal (Hall Fig 7, where the first driving branch (i.e. at 132A) comprises a first switch (139A) configured to control power delivery from the power source (131) to the pulsed laser diode (137) based on a first control signal (MPC[1])); and 
the second driving branch comprises a second switch configured to control power delivery from the power source to the pulsed laser diode based on a second control signal (Hall Fig 7, where the second driving branch (i.e. at 132C) comprises a second switch (139C) configured to control power delivery from the power source (131) to the pulsed laser diode (137) based on a second control signal (MPC[N])).

Regarding Claim 6, Hall as modified by Shterzer also discloses the system wherein: 
the first driving branch comprises a first capacitor having a first capacitance value (Hall Fig 7, paragraphs [56][61] where the first driving branch (i.e. at 132A) comprises a first capacitor (i.e. first energy storage element 132A) having a first capacitance value (first energy storage capacity)); and 
the second driving branch comprises a second capacitor having a second capacitance value that is different from the first capacitance value (Hall Fig 7, paragraphs [56][61] where the second driving branch (i.e. at 132C) comprises a second capacitor (i.e. second energy storage element 132C) having a second capacitance value (second energy storage capacity) that is different from the first capacitance value (first energy storage capacity) (e.g. for storing larger energy)).

Claim 3 rejected under 35 U.S.C. 103 as being unpatentable over Hall (US Pub 20170219695) in view of Shterzer (US Pub 20140327426) in further view of Deaton (US Pat 20030231047).

Regarding Claim 3, Hall as modified by Shterzer fails to explicitly disclose the system wherein the first and second switches have different power ratings.
	However, Deaton discloses  
	a switch having a power rating (Fig 3A, paragraph [37] where a switch (e.g. 46) has a power (voltage/current) rating).     
Therefore, it would have been obvious to one of ordinary skill in the art to modify the first and second switches (139A and 139C) as described in Hall as modified by Shterzer, with the teachings of the switch (e.g. 46) as described in Deaton. The motivation being is that as shown a switch (e.g. 46) can have a power (voltage/current) rating and one of ordinary skill in the art can implement this concept into the first and second switches (139A and 139C) as described in Hall as modified by Shterzer and have each of the first and second switches (139A and 139C) with a power (voltage/ current) rating i.e. as an alternative so that the first and second switches (139A and 139C) can have a defined maximum power for safety and optimal operation and which modification is a simple implementation of a known concept of a known switch (e.g. 46) into another similar first and second switches (139A and 139C), namely, for their improvement and for optimization and which modification yields predictable results. Furthermore, Hall paragraphs [60][61] teaches that a first energy storage element (132A) is providing a power level to a first switch (139A) and a second energy storage element (132C) is providing a different power level to a second switch (139C) (i.e. because of different energy storage capacities). Therefore, it would have been obvious to a person skilled in the art to have the first and second switches (139A and 139C) with different power (voltage/current) ratings so as to accommodate for the different power levels being provided from the first and second energy storage elements (132A and 132C). This modification is being made so that the first and second switches (139A and 139C) can have a better defined maximum power for safety and optimal operation. In addition, this modification requires only ordinary skill in the art to perform and yields predictable results. 

Claim 5 rejected under 35 U.S.C. 103 as being unpatentable over Hall (US Pub 20170219695) in view of Shterzer (US Pub 20140327426) in further view of Garcia (US Pub 20100308661). 

Regarding Claim 5, Hall as modified by Shterzer also discloses the system wherein the first driving branch comprises a first energy storage element (Hall Fig 7, where the first driving branch (i.e. at 132A) comprises a first energy storage element (132A) (first capacitor)); and the second driving branch comprises a second energy storage element (Hall Fig 7, where the second driving branch (i.e. at 132C) comprises a second energy storage element (132C) (second capacitor)). 
	Hall as modified by Shterzer fails to explicitly disclose the first energy storage element comprises a first resistor having a first resistance value, and the second energy storage element comprises a second resistor having a second resistance value that is different from the first resistance value. 
	However, Garcia discloses 
an energy storage element comprises a resistor having a resistance value (Fig 5D, where an energy storage element (capacitor Cwf) comprises a resistor (R1) with a resistance value).      
Therefore, it would have been obvious to one of ordinary skill in the art to modify the first and second energy storage elements (132A and 132C) as described in Hall as modified by Shterzer, with the teachings of the energy storage element (capacitor Cwf) as described in Garcia. The motivation being is that as shown an energy storage element (capacitor Cwf) can comprise a resistor (R1) with a resistance value and one of ordinary skill in the art can implement this concept into the first and second energy storage elements (132A and 132C) as described in Hall as modified by Shterzer and have each of the first and second energy storage elements (132A and 132C) comprise a resistor (R1) with a resistance value i.e. as an alternative so that the first and second energy storage elements (132A and 132C) can use resistors for the purpose of controlling voltage and/or current flow into the pulsed laser diode (137) and which modification is a simple implementation of a known concept of a known energy storage element (capacitor Cwf) into another similar first and second energy storage elements (132A and 132C), namely, for their improvement and for optimization and which modification yields predictable results. Furthermore, Hall paragraphs [60][61] teaches that a first energy storage element (132A) has a first capacitance value (first energy storage capacity) and a second energy storage element (132C) has a second capacitance value (second energy storage capacity). Therefore, it would have been obvious to a person skilled in the art to have the first resistance value being different from the second resistance value so as to accommodate for the first capacitance value (first energy storage capacity) being different from the second capacitance value (second energy storage capacity). This modification is being made so that the resistors better control the voltage and/or current flow into the pulsed laser diode (137). In addition, this modification requires only ordinary skill in the art to perform and yields predictable results.

Claim 7 rejected under 35 U.S.C. 103 as being unpatentable over Hall (US Pub 20170219695) in view of Shterzer (US Pub 20140327426) in further view of Pavlov (US Pub 20180261975).

Regarding Claim 7, Hall as modified by Shterzer also discloses the system wherein: the first or second capacitor is connected to the pulsed laser diode (Hall Fig 7, where the first or second capacitor (first or second energy storage element 132A or 132C) is connected to the pulsed laser diode (137)).
	Hall as modified by Shterzer fails to explicitly disclose the first or second capacitor being connected to a cathode of the pulsed laser diode.
However, Pavlov discloses  
a capacitor being connected to a cathode of a pulsed laser diode (Fig 18, paragraph [132] where a capacitor (C1) is connected to a cathode of a pulsed laser diode (D1) (as shown in Fig 18)). 
Therefore, it would have been obvious to one of ordinary skill in the art to modify the pulsed laser diode (137) as described in Hall as modified by Shterzer, with the teachings of the pulsed laser diode (D1) as described in Pavlov. The motivation being is that as shown a capacitor (C1) can be connected to a cathode of a pulsed laser diode (D1) and one of ordinary skill in the art can implement this concept into the pulsed laser diode (137) as described in Hall as modified by Shterzer and have the first or second capacitor (first or second energy storage element 132A or 132C) be connected to a cathode of a pulsed laser diode (137) i.e. as an alternative so as to have a pulsed laser diode (137) that operates in a known reversed manner where the pulsed laser diode (137) has a reverse polarity and the power source (131) has a negative voltage and for performing the same functionality of generating optical pulses and which modification is a simple implementation of a known concept of a known pulsed laser diode (D1) into another similar pulsed laser diode (137), namely, for its improvement and for optimization and which modification yields predictable results.   
  
Regarding Claim 11, Claim 11 is similar to claim 1, therefore, claim 11 is rejected for the same reasons as claim 1.

Regarding Claim 12, Claim 12 is similar to claim 2, therefore, claim 12 is rejected for the same reasons as claim 2.

Regarding Claim 13, Claim 13 is similar to claim 3, therefore, claim 13 is rejected for the same reasons as claim 3.

Regarding Claim 14, Claim 14 is similar to claim 4, therefore, claim 14 is rejected for the same reasons as claim 4.

Regarding Claim 15, Claim 15 is similar to claim 5, therefore, claim 15 is rejected for the same reasons as claim 5.

Regarding Claim 16, Claim 16 is similar to claim 6, therefore, claim 16 is rejected for the same reasons as claim 6.

Regarding Claim 17, Claim 17 is similar to claim 8, therefore, claim 17 is rejected for the same reasons as claim 8.

Regarding Claim 18, Claim 18 is similar to claim 9, therefore, claim 18 is rejected for the same reasons as claim 9.

Regarding Claim 19, Claim 19 is similar to claim 10, therefore, claim 19 is rejected for the same reasons as claim 10. 

Conclusion
The additional prior art considered pertinent to the application and not relied upon is the following:
  
Oka (US Pub 20200178361) and more specifically Fig 1.

Chien et al (US Pub 20050135445) and more specifically Fig 2.

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to DIBSON J SANCHEZ whose telephone number is (571)272-0868.  The Examiner can normally be reached on Mon-Fri 10:00-6:00.

If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s Supervisor, Kenneth Vanderpuye can be reached on 5712723078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DIBSON J SANCHEZ/Primary Examiner, Art Unit 2636